DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
This action is in response to the Remarks filed on 04/19/2021. 
Claims 1-8, and 21-28 are pending. 
Response to Arguments
Applicant’s amendments, filed on 04/19/2021, with respect to the objections of the drawings and specification have been fully considered and are persuasive.  The objection of the drawings and specification has been withdrawn. 
Applicant’s arguments, see Pages 13-14, filed 04/19/2021, with respect to the rejections under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejection of claims 4-7 and 12 has been withdrawn. 
Applicant’s arguments with respect to claims 1-28 have been considered but are not persuasive. 
Rejection of claims 1, 8, 9, 12, and 15-17 under 35 U.S.C. 102(a)(2) – Hahn et al. (US Patent Application Publication 2017/0368360)
Regarding the rejection of claims 1, 8, 9, 12, and 15-17 under 35 U.S.C. 102, claims 9, 12, and 15-17 have been cancelled. The examiner maintains the rejection of claims 1 and 8 under 35 U.S.C. 102. Applicant argues that Hahn does not teach or suggest the elements of claim 1. Applicant claims that Hahn does not disclose or suggest comparing the quality score of a first candidate P-wave with the quality score of a second candidate P-wave, and in response to determining, based on the comparison, that the first candidate P-wave has a lower quality score than the second candidate P-wave, discarding the first candidate P-wave (see Page 14, last paragraph of the 04/19/2021 response). Specifically, Applicant 
Rejection of claims 2-7, 10-11, 13-14, and 18-20 under 35 U.S.C. 103
The rejection of claims 10, 11, 13, 14, and 18-20 is moot due to the cancelation of these claims.  Regarding claims 2-7, Applicant argues that Claims 2-7 are not obvious over Hahn and any other reference because Hahn does not teach the limitations of claim 1 (discussed above).  This is not persuasive for the reasons set forth above regarding the rejection of claims under 35 U.S.C. 102.  The rejection of new claims 21-28 is set forth below.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: the ECG sensor in claim 1. The “ECG sensor” is interpreted as a processing unit as described in paragraph [0031] and reference number 306 in Figure 3 in the applicant’s specifications. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 is directed towards a method, however dependent claims 22-28 refer to “the system” of claim 21. Therefore, it is unclear what is being claimed. 
  Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 and 21-28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite a system and method for filtering P-waves by obtaining ECG data, calculating quality scores of the P-waves, comparing the quality scores of the P-waves to each other, and storing the P-waves with better quality scores. 
Claims 1-8 and 21-28 are directed to a system and to a method, both of which are statutory categories of invention.
The limitation of filtering P-waves, as drafted in claims 1-8, is a process that, under its broadest reasonable interpretation, covers mathematical calculations and a mental process but for the recitation of generic computer elements. That is, other than reciting a pair of electrodes, an ECG sensor, and computer-readable memory, nothing in the elements of the claims precludes the step from practically being performed in the mind. For example, calculating a quality score of two P-waves, comparing them to each other, and storing the P-wave with the better score in the context of this claim encompasses a clinician assigning a quality score to a P-wave and comparing it with a quality score assigned to another P-wave, and only storing the P-wave with the better quality score. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract idea. Accordingly, the claims recite an abstract idea. 
The limitation of filtering P-waves, as drafted in claims 21-28, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer elements. Nothing in the elements of the claims precludes the step from practically being performed in the mind, as explained above with reference to system claims 1-8.
This judicial exception is not integrated into a practical application because the claim only recites generic computer elements to measure, receive, and store ECG data. The sensors and memory are recited at a high level of generality such that they amount to no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using sensors and memory to perform the steps of filtering P-waves amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 8, 21, and 28 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hahn et al. (US Patent Application Publication 2017/0368360 A1, of record), hereinafter Hahn. This rejection is maintained for claims 1 and 8 and applies to new claims 21 and 28.   
Regarding claims 1 and 21, Hahn teaches a system and method comprising: a pair of electrodes electrically coupled to an ECG sensor and configured to receive ECG data from a patient (Hahn, Figure 1: patient 10, electrodes 32 and 34, programmer 30), a computer readable memory (Hahn, Figure 2: memory 54), wherein the ECG sensor is configured to receive the ECG data from the pair of electrodes (Hahn, Figure 1: patient 10, electrodes 32 and 34, programmer 30; Figure 4: ECG data), detect an onset and offset of a first candidate P-wave represented in the ECG data (Hahn, par. [0087]: lines 2-5; Figure 5B: onset 202, offset 204), calculate a quality score of the first candidate P-wave by calculating a quality score of ECG data between the onset and the offset of the first candidate P- wave (Hahn, par. [0087]: lines 2-10), detect an onset and an offset of a second candidate P-wave represented in the ECG data (Hahn, par. [0087]: lines 2-5; Figure 5B: onset 202, offset 204), calculate a quality score of the second candidate P-wave by calculating a quality score of ECG data between the onset and the offset of the second candidate P- wave (Hahn, par. [0087]: lines 2-10), compare the quality score of the first candidate P-wave with the quality score of the second candidate P-wave (Hahn, par. [0096]: comparing the current P-wave with the previous P-wave; Fig. 6: comparing current P-wave 262 to previous P-wave 254), in response to determining, based on the comparison, that the first candidate P- wave has a lower quality score than the second candidate P-wave, discard the first candidate P-wave (Hahn, par. [0112]: comparing the current P-wave to a template, and when it doesn’t match, discarding the P-wave; par. [0111]: the template may be a prior P-wave), store, in the computer-readable memory, an indication of the second candidate P-wave (Hahn, par. [0071]), and calculate a characteristic of the second candidate P-wave, wherein the characteristic is at least one of a rate of rise of the stored P-wave, an area under the curve of the stored P-wave, and a duration of the stored P-wave (Hahn, par. [0087]: lines 2-10).
Regarding claims 8 and 28, Hahn teaches the circuitry being configured to store in the computer-readable memory a plurality of P-waves (Hahn, par. [0071]: the device consists of memory that is used to store device data).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Hahn et al. (US Patent Application Publication 2017/0368360 A1, of record), hereinafter Hahn, as applied to claims 1 and 21 above, and further in view of Brockway et al. (US Patent Number 9,008,762 B2, of record), hereinafter Brockway. 
Regarding claims 2 and 22, Hahn does not teach the limitation of the instant claims 2 and 22, that is wherein calculating the quality score comprises determining an average root mean square amplitude of noise between the onset and offset of the candidate P-wave. Brockway teaches a method and apparatus for identifying cardiac risk using a cardiac-based metric (i.e. a quality score). Brockway teaches it is known to use the root mean square value of successive difference between beat-to-beat values (i.e. noise) as a cardiac-based metric (Brockway, Col. 6, lines 13-20). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use the root mean square taught by Brockway for determining the quality score of Hahn because Brockway indicates that the root mean square value is a known method for calculating the quality score of P-waves. Therefore, the instant claims 2 and 22 are obvious over Hahn, et al. and Brockway, et al. 
Claims 3 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Hahn et al. (US Patent Application Publication 2017/0368360 A1, of record), hereinafter Hahn, as applied to claims 1 and 21 above, and further in view of Sarkar et al. (US Patent Number 9,603,543 B2, of record), hereinafter Sarkar. 
Regarding claims 3 and 23, Hahn does not teach the limitation of the instant claims 3 and 23, that is wherein calculating the quality score of the first candidate P-wave comprises determining whether the first candidate P-wave coincides with an arrhythmia event. Hahn teaches it is known to use the system to detect an arrhythmia event (Hahn, par. [0079]: lines 1-5), but is silent on determining whether it coincides with a P-wave. Sarkar teaches a method and apparatus for determining atrial arrhythmia events. Sarkar teaches it is known to determine whether a P-wave coincides with an arrhythmia event (Sarkar, Abstract: lines 1-12) in order to detect P-waves that are representative of atrial function (Sarkar, Col. 19, lines 57-60). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use Sarkar's determination of whether a P-wave coincides with an arrhythmia event in the quality score calculation of Hahn because Sarkar teaches it is known to determine whether a P-wave coincides with an arrhythmia event in order to detect P-waves that are representative of atrial function. Therefore, the instant claims 3 and 23 are obvious over Hahn, et al. and Sarkar, et al.
Claims 4, 5, 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Hahn et al. (US Patent Application Publication 2017/0368360 A1, of record), hereinafter Hahn, and Brockway et al. (US Patent Number 9,008,762 B2, of record), hereinafter Brockway, as applied to claims 1, 2, 21, and 22 above, and further in view of Kremliovsky et al. (US Patent Application Publication 2007/0219453 A1, of record), hereinafter Kremliovsky. 
Claims 2 and 22 are obvious over Hahn, et al. and Brockway, et al. as indicated above. Regarding claims 4 and 24, Hahn and Brockway do not teach the limitation of the instant claims 4 and 24, wherein the circuitry is configured to detect an onset of the first candidate P-wave using a Hilbert transform. Kremliovsky teaches a method of detecting a physiological condition, such as ventricular fibrillation. Kremliovsky teaches it is known to use a Hilbert transform for ECG signal detection (Kremliovsky, par. [0038]: lines 1-5; par. [0040]: lines 1-4), since it reduces the effect of noise on the signal. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use the Hilbert transform as taught by Kremliovsky in place of the wavelet transform as taught by Hahn because using a Hilbert transform to detect an onset of the P-wave reduces the effect of noise on this signal, which can be very high in biological systems, and reducing the effect of noise on this signal will result in correct detection of the onset of the P-wave. Therefore, the instant claims 4 and 24 are obvious over Hahn, et al., Brockway, et al. and Kremliovsky, et al.
Claims 4 and 24 are obvious over Hahn et al., Brockway, et al., and Kremliovsky, et al. as indicated above. Regarding claims 5 and 25, the cited references do not teach the limitation of the instant claims 5 and 25, wherein the circuitry is further configured to graphically present the calculated characteristic of the stored P-wave on a display. Brockway teaches a method and apparatus for identifying cardiac risk using a cardiac-based metric (i.e. a quality score). Brockway teaches it is known to use a display to present the calculated characteristic of the P-wave (Brockway, Col. 14: lines 44-67; Figure 5: ambulatory monitoring device 701). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use the display taught by Brockway for displaying the calculated characteristic taught by Hahn, because using a display would allow healthcare providers to evaluate the presented physiological data. Therefore, the instant claims 5 and 25 are obvious over Hahn, et al., Kremliovsky, et al., and Brockway, et al. 
Claims 6, 7, 26, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Hahn et al. (US Patent Application Publication 2017/0368360 A1, of record), hereinafter Hahn, Brockway et al. (US Patent Number 9,008,762 B2, of record), hereinafter Brockway, and Kremliovsky et al. (US Patent Application Publication 2007/0219453 A1, of record), hereinafter Kremliovsky, as applied to claims 1-2, 4-5, 21-22, and 24-25 above, and further in view of van Dam et al. (US Patent Application Publication 2004/0215238 A1, of record), hereinafter van Dam. 
Claims 5 and 25 are obvious over Hahn, et al., Kremliovsky, et al., and Brockway, et al. as indicated above. Regarding claims 6 and 26, the cited references do not teach the limitation of the instant claims 6 and 26, that is wherein the circuitry is further configured to calculate an atrial conduction velocity based on the calculated characteristic of the stored P-wave. van Dam teaches a system for determining cardiac condition. van Dam teaches it is known to calculate an atrial conduction velocity of the stored signals in order to determine the condition of the heart (van Dam, par. [0014]; Figure 8: flowchart showing velocity characteristics calculation 204 after signal collection 201). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use atrial conduction velocity calculation as taught by van Dam with the pacing therapy as taught by Hahn, because atrial conduction velocity can be used to determine the condition of the heart in order to determine what form of pacing therapy is required (Hahn, par. [0102]: lines 2-11). Therefore, the instant claims 6 and 26 are obvious over Hahn, et al., Kremliovsky, et al., Brockway, et al., and van Dam, et al. 
Claims 6 and 26 are obvious over Hahn, et al., Kremliovsky, et al., Brockway, et al., and van Dam et al. as indicated above. Regarding claims 7 and 27, the cited references do not teach the limitation of the instant claims 7 and 27, that is wherein the circuitry is further configured to calculate an indication of a likelihood of atrial fibrillation or stroke based on the characteristic of the stored P-wave. Brockway teaches a method and apparatus for identifying cardiac risk using a cardiac-based metric (i.e. a quality score). Brockway teaches it is known to calculate an indication of a likelihood of atrial fibrillation or stroke based on the characteristic of the P-wave in order to determine the condition of the heart (Brockway, Col. 12: lines 28-36). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use the indication of likelihood of atrial fibrillation or stroke as taught by Brockway with the pacing therapy as taught by Hahn, because the likelihood of atrial fibrillation or stroke can be used to determine the condition of the heart in order to determine what form of pacing therapy is required. Therefore, the instant claims 7 and 27 are obvious over Hahn, et al., Kremliovsky, et al., Brockway, et al., and van Dam, et al. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cao et al. (US Patent Application Publication 2016/0213270) teaches a method and medical device for detecting a cardiac event. Cao teaches it is known to compare P-waves to each other. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHREYA P ANJARIA whose telephone number is (571)272-9083.  The examiner can normally be reached on M-F: 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.A./Examiner, Art Unit 3792                                                                                                                                                                                                        

/Jennifer Pitrak McDonald/Supervisory Patent Examiner, Art Unit 3792